Citation Nr: 1313279	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  11-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a kidney disability.

4.  Entitlement to service connection for a kidney disability, to include as secondary to hypertension.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cardiovascular disability (originally claimed as residuals of a stroke).

6.  Entitlement to service connection for a cardiovascular disability (originally claimed as residuals of a stroke), to include as secondary to hypertension.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

Veteran served on active duty in the United States Army from November 1949 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's seeks, in part, to reopen a previously denied claim for service connection for hypertension.  The basis of original claim in 1970, and again in 2006, that her hypertension had its onset in service.  The RO's decisions denied her claim on a direct incurrence basis.  

The Veteran now asserts that her current hypertension is secondary to her service-connected psychiatric disability (i.e., conversion reaction).  A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  New and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  

In the analysis below, the Board will reopen the previously denied claims for service connection for hypertension, to include as secondary to a service-connected psychiatric disability and kidney and cardiovascular disabilities, each claimed as secondary to hypertension.  The claims of entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric condition and kidney and cardiovascular disabilities, each claimed as secondary to hypertension on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed September 2006 rating action, the RO determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for hypertension and denied service connection for kidney and cardiovascular disabilities, each claimed as secondary to hypertension.  

2.  Since the final September 2006 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  Since the final September 2006 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for kidney and cardiovascular disabilities, each to include as secondary to hypertension.


CONCLUSIONS OF LAW

1  The September 2006 rating action that denied reopening the claim for connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2012).

2.  Evidence received since the final September 2006 decision letter is new and material, and the claim for service connection for hypertension, to include as secondary to a service-connected psychiatric disability is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2012).

3.  The September 2006 rating action, wherein the RO denied service connection for kidney and cardiovascular disabilities, each to include as secondary to hypertension, is final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2012).

4.  Evidence received since the final September 2006 decision letter is new and material, and the claim for service connection for a kidney disability, to include as secondary to hypertension is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2012).

5.  Evidence received since the final September 2006 decision letter is new and material, and the claim for service connection for a cardiovascular disability, to include as secondary to hypertension is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for hypertension and disabilities of the kidneys and cardiovascular system, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

I.  Laws and Regulations

This appeal arises from the RO's November 2009 rating decision that, in pertinent part, found new and material evidence had been submitted in order to reopen the claim of entitlement to service connection for hypertension.  Service connection for hypertension was then denied on a merits based decision.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition. 38 C.F.R. 
§ 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis. The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 


The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

II. Legal Analysis

The Veteran contends that her hypertension had its onset during military service or, in the alternative, that it is secondary to her service-connected psychiatric disorder (i.e., conversion reaction).  She also maintains that her kidney and cardiovascular disabilities are secondary to her hypertension.  

Service connection for hypertension was initially denied in a December 1970 rating action.  The RO essentially determined that there was no evidence of any current hypertension during military service or manifested to a compensable degree within a year of service discharge.  She did not appeal.

Then, in September 2006, the RO issued a decision that upheld the previous decision (December 1970 rating action) that denied service connection for hypertension.  The RO indicated that the Veteran had yet to produce evidence showing that her hypertension had its onset in service or within one year of service discharge or was otherwise etiologically related to her active service.  Further, having determined that the denial of service connection for hypertension remained final, her claims for service connection for disabilities of the kidney and cardiovascular system were denied.  The RO also found that there was no evidence to support a finding of service connection for disabilities of the kidney and cardiovascular system on a direct basis.  Emphasis was placed on the finding that there was no evidence of a present disability of the kidney and cardiovascular system that was etiologically related to her active service.  

The Veteran did not appeal the RO's decision nor did she submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision became final one year later (September 2007).

In February 2009, the RO received the Veteran's petition to reopen her previously denied claim for service connection for hypertension and for disabilities of the kidney and cardiovascular system.  The evidence received since the RO's final September 2006 rating action includes, but is not limited, to a February 2009 report wherein W. G., M. D., concluded that as the Veteran's July 1967 and August 1969 periodic and retirement examination reports revealed blood pressure readings of 132/80 and 144/80, respectively, she had pre-hypertension in 1967 and hypertension in 1969 based on the "JNC 7 hypertension classification." The February2009 report is new because it was not of record at the time of the final September 2006 rating action.  It is also material.  Dr. W. G.'s report relates to a necessary element of service connection that was found to be lacking in the previous denial, namely the element of a current diagnosis of hypertension that is of service origin.

In terms of the Veteran's kidney and cardiovascular disorder, the evidence includes records that diagnose her as having arteriosclerotic cardiovascular disease as well as chronic kidney disease.  See January and February 2006 reports from J.D., M.D., and December 2008 from Dr. G..  These reports are new because they were not of record at the time of the final September 2006 rating action.  Further, as these reports relate to necessary elements of service connection that were found to be lacking in the previous denial, namely the element of current diagnoses of kidney and cardiovascular disease, the evidence is also material.  

Hence, in all three instances the evidence creates a reasonable possibility of substantiating the claim.  Shade, supra.  Accordingly, the claims for service connection for hypertension for kidney and cardiovascular disabilities, to include as secondary to hypertension, are reopened.




ORDER

New and material evidence having been received; the claim for service connection for hypertension, to include as secondary to service-connected psychiatric disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received; the claim for service connection for kidney disability, to include as secondary to hypertension is reopened; the appeal is granted to this extent only.

New and material evidence having been received; the claim for service connection for cardiovascular disability, to include as secondary to hypertension is reopened; the appeal is granted to this extent only.


REMAND

After a review of all evidence of record, the Board has determined that additional procedural and substantive development, as outlined in the directives below, is warranted prior to further appellate review of the claims for service connection for hypertension, to include as secondary to the service-connected psychiatric disability and kidney and cardiovascular disabilities, each to include as secondary to hypertension on the merits.

Procedural Development

The Veteran has not been provided notice in accordance with the VCAA that addresses the requirements for a claim for service connection for hypertension on a secondary basis in accordance with 38 C.F.R. § 3.310 (2012) and Allen v. Brown, 7 Vet. App. 439 (1995).  Thus on remand, the Veteran should be provided VCAA notice for the requirements of substantiating her claim for service connection for hypertension on a secondary basis.


Substantive Development-Hypertension Claim

Regarding the Veteran's claim for service connection for hypertension, to include as secondary to the service-connected psychiatric disability, the Veteran's treating physician, Dr. W. G. concluded that she had pre-hypertension in 1967 and hypertension in 1969 based on the "JNC 7 hypertension classification."  Dr. W. G. based his conclusion on the Veteran's July 1967 and August 1969 periodic and retirement examination reports that showed blood pressure readings of 132/80 and 144/80, respectively.  See February 2009 report.  However, while not necessarily outcome determinative, the Board notes that neither of these blood pressure readings meet the threshold requirement for establishing a present diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Clarification on this question is therefore in order.

Accordingly, on remand, the Veteran should be afforded a VA examination to determine whether or not he has hypertension according to the above-cited regulation that is of service origin. 

The Board also notes that the RO has not considered the Veteran's claim that her hypertension was caused or aggravated by her service-connected conversion reaction.  Thus, on remand, the VA examiner should be requested to also provide a medical opinion as to whether the Veteran's service-connected conversion reaction caused or permanently worsened beyond normal progression (aggravated) her hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2012).  

Intertwined Issues- Kidney and Cardiovascular Claims

The Board notes that the Veteran's claims of entitlement to service connection for kidney and cardiovascular disabilities, each to include as secondary to hypertension, are dependent upon a finding that the Veteran's hypertension is service-connected. Thus, they are inextricably intertwined with the Veteran's claim for service connection for hypertension, to include as secondary to the service-connected psychiatric disability (conversion reaction).  See Harris v. Derwinski, 1 Vet. App. 280, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO/AMC should specify what evidence VA will provide and what evidence the Veteran is to provide.  Notably, the Veteran should be asked to provide the name(s) of any VA or non-VA health care provider that has treated her hypertension since 1969.
   
If the Veteran responds, the RO/AMC should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 (2012).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to hypertension on a secondary basis in accordance with 38 C.F.R. § 3.310.   This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo a VA hypertension examination, by an appropriate physician at a VA medical facility.  The claims file and electronic VA treatment records shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of her relevant history and symptomatology, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall provide opinions to the following questions: 

(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed hypertension was incurred during or otherwise is related to her military service; or, manifested to a compensable degree within a year of service discharge?    

(ii) Is it as least as likely as not that the Veteran's hypertension is due to or has been aggravated (permanently worsened beyond natural progression) by the service-connected conversion reaction?  If aggravation is found, the examiner finally shall opine, if possible, as to (a) the baseline level of hypertension prior to the aggravation and (b) the current level of hypertension. 

In responding to the forgoing questions, the examiner shall discuss the pertinent medical evidence (private and VA treatment records) and lay evidence (statements from the Veteran) in rendering each of the above opinions.  The examiner is specifically requested to comment on W. G., M. D.'s February 2009 opinion that the Veteran had pre-hypertension in 1967 and hypertension in 1969 based on blood pressure readings  of 132/80 and 144/80 noted on July 1967 periodic and August 1969 retirement examination reports, respectively.

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so. In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

(iii)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that a disability of the kidneys and/or cardiovascular system had its onset in service or is otherwise found to be etiologically related to her active service.  ?

(iv) If and only if the examiner concludes that the Veteran's hypertension is of service origin or has been caused or aggravated  by the service-connected conversion reaction, should he or she then provide an opinion as to whether it is as least as likely as not that the Veteran's kidney and/or cardiovascular disabilities is/are due to or have been aggravated by the Veteran's service-connected hypertension.  If aggravation is found, the examiner finally shall, if possible, opine as to (a) the baseline level of the kidney and/or cardiovascular disabilities prior to the aggravation and (b) the current level of the kidney and/or cardiovascular disabilities. 
		
4.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examiner's report.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action

5.  Readjudicate the issues of the Veteran's entitlement to service connection for hypertension, to include as secondary to the service-connected conversion reaction and entitlement to service connection for kidney and cardiovascular disabilities, each to include as secondary to hypertension.  If any of these benefits sought is not granted, the Veteran and her representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


